Detailed Action
Notice of Pre-AIA  or AIA  Status
	
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Applicant’s amendments to the claims have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed April 6th 2021. Applicant’s amendments to claims 1, 9, and 17, as described on pages 9-12 have been deemed sufficient to overcome the previous 35 USC § 102 and 35 USC § 103 art rejections through the addition of the “wherein algorithms utilized by the common control scheme to generate the at least one control signal remain the same for both the semi-autonomous mode and the autonomous mode...” as supported by the specification paragraphs [0016], [0023], [0026] and [0029-0034]. However, as the change the scope of the claim, new art rejections for claims 1, 9, and 17 have been added below. All other rejections under 35 USC § 103 have additionally been maintained and are included below.

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-4, 8-12, and 16-20 are rejected under Kalabic et al (US Pre-Granted Publication No. US 2020/0307691 A1 hereinafter “Kalabic”) further in view of Allis et al. (US Pre-Granted Publication No. US 2011/0301786 A1 hereinafter “Allis”).

	Regarding claim 1 Kalabic discloses:

	A method for controlling a vehicle having an autonomous mode and a semi-autonomous mode, (Kalabic [0001] [0003] [0005] fig. 2A) the method comprising the steps of: generating, in response to an input, at least one control signal for controlling the vehicle by a control system, (Kalabic [0005-0008] wherein the vehicle can operate in a semi-autonomous, manual, or fully autonomous mode and direct the car to change lanes, steer, or maintain a lane position) wherein the control system utilizes … for controlling the movement of the vehicle in both the semi-autonomous mode and the autonomous mode, (Kalabic [0009] [0046] [0057] [0080-0081] wherein the semi- autonomous and autonomous modes both use steering, navigation, gear shift wherein the examiner interprets a common control scheme as a shared means of controlling the vehicle, such as steering inputs, braking, controlling a throttle, etc.) wherein the input … is a driver input when the vehicle is in the semi-autonomous mode (Kalabic [0008-0009] [0046] wherein the vehicle is capable of being given driver inputs in the autonomous mode to determine driver intent) and the input to … is a pseudo-driver input when the vehicle is in the autonomous mode; (Kalabic [0009] [0046] [0057] [0080-0081] wherein the semi-autonomous and autonomous modes both use steering, navigation, gear shift, wherein the examiner is interpreting a pseudo-driver input as steering the vehicle autonomously to achieve a goal, i.e. as if the driver moved the … and transmitting the at least one control signal to a vehicle motion controller, wherein the vehicle motion controller controls the movement of the vehicle. (Kalabic [0005-0008] wherein the vehicle can operate in a semi-autonomous, manual, or fully autonomous mode and direct the car to change lanes, steer, or maintain a lane position).

	Kalabic does not appear to disclose: 

	a common control scheme or wherein algorithms utilized by the common control scheme to generate the at least one control signal remain the same for both the semi-autonomous mode and the autonomous mode;

	However, in the same field of endeavor of vehicle controls Allis discloses:

	“a common control scheme” and “wherein algorithms utilized by the common control scheme to generate the at least one control signal remain the same for both the semi-autonomous mode and the autonomous mode;” (Allis [0026] wherein the semi and autonomous controls are combined, meaning they use the same control scheme)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the common control algorithm of Allis with the vehicle system of Kalabic because one of ordinary skill would have been motivated to make this modification in order to simplify the control task for a user to while reducing the complexity of the vehicle system overall (Allis [0026]).


	Regarding claim 2 Kalabic in view of Allis discloses all of the limitations of claim 1 and further discloses:

	The method of claim 1, wherein the pseudo-driver input and the driver input utilize a common format. (Kalabic [0009] [0046] [0057] [0080-0081] wherein the semi-autonomous and autonomous modes both use steering, navigation, gear shift, wherein the examiner is interpreting a pseudo-driver input as steering the vehicle autonomously to achieve a goal, i.e. as if the driver moved the steering wheel to maintain a lane position).

	Regarding claim 3 Kalabic in view of Allis discloses all of the limitations of claim 1 and further disclose:

	The method of claim 1, wherein the driver input includes at least one of a driver command and a predicted driver command. (Kalabic [0005-0006] [0009] wherein the driver can select a mode based on a command, or the vehicle can predict a drivers intention based on given information and stay in the autonomous mode).

	Regarding claim 4 Kalabic in view of Allis discloses all of the limitations of claim 3 and further discloses:

The method of claim 3, wherein the driver command and the predicted driver command include a trajectory of the vehicle. (Kalabic [0005-0006] [0009] [0050] wherein the driver can select a mode based on a command, or the vehicle can predict a drivers intention based on given information and stay in the autonomous mode).

	Regarding claim 8 Kalabic in view of Allis discloses all of the limitations of claim 1 and further discloses:

	The method of claim 1, wherein: when the input is the driver input, the input is provided to a cost function to set a driver tracking cost; (Kalabic [0107] wherein the driver determines the action and the vehicle identifies the cost of the driver initiated lane change) and when the input is the pseudo-driver input, the input is provided to the cost function to set a pseudo-driver tracking cost. (Kalabic [0085] [0119] [0126] wherein the vehicle system includes predefined transitions to determine the cost of a lane change or lane keeping activity i.e. not when the driver initiates a movement).

	Regarding claim 9 Kalabic discloses:

	A system for controlling a vehicle having an autonomous mode and a semi-autonomous mode, the system comprising: one or more processors; (Kalabic [0017]) a memory in communication with the one or more processors, the memory storing: a command generating module that when executed by the one or more processors cause the one or more processors to generate, (Kalabic [0048]) in response to an input, at least one control signal for controlling the vehicle by a control system, wherein the control system utilizes … for controlling the movement of the vehicle in both the semi-autonomous mode and the autonomous mode, (Kalabic [0009] [0046] [0057] [0080-0081] wherein the semi- autonomous and autonomous modes both use steering, navigation, gear shift) wherein the input … is a driver input when the vehicle is in the semi-autonomous mode (Kalabic [0008-0009] [0046] wherein the vehicle is capable of being given driver inputs in the autonomous mode to determine driver intent) and the input is a pseudo-driver input … when the vehicle is in the autonomous mode; (Kalabic [0009] [0046] [0057] [0080-0081] wherein the semi-autonomous and autonomous modes both use steering, navigation, gear shift, wherein the examiner is interpreting a pseudo-driver input as steering the vehicle autonomously to achieve a goal, i.e. as if the driver moved the steering wheel to maintain a lane position) … and a transmission module that when executed by the one or more processors cause the one or more processors to transmit the at least one control signal to a vehicle motion controller, wherein the vehicle motion controller controls the movement of the vehicle. (Kalabic [0005-0008] wherein the vehicle can operate in a semi-autonomous, manual, or fully autonomous mode and direct the car to change lanes, steer, or maintain a lane position).

	Kalabic does not appear to disclose: 

	a common control scheme or wherein algorithms utilized by the common control scheme to generate the at least one control signal remain the same for both the semi-autonomous mode and the autonomous mode;

	However, in the same field of endeavor of vehicle controls Allis discloses:

	“a common control scheme” and “wherein algorithms utilized by the common control scheme to generate the at least one control signal remain the same for both the semi-autonomous mode and the autonomous mode;” (Allis [0026] wherein the semi and autonomous controls are combined, meaning they use the same control scheme)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the common control algorithm of Allis with the vehicle system of Kalabic because one of ordinary skill would have been motivated to make this modification in order to simplify the control task for a user to while reducing the complexity of the vehicle system overall (Allis [0026]).

	Regarding claim 10 Kalabic in view of Allis discloses all of the limitations of claim 9 and further discloses:

	The system of claim 9, wherein the pseudo-driver input and the driver input utilize a common format. (Kalabic [0009] [0046] [0057] [0080-0081] wherein the semi-autonomous and autonomous modes both use steering, navigation, gear shift, wherein the examiner is interpreting a pseudo-driver input as steering the vehicle autonomously to achieve a goal, i.e. as if the driver moved the steering wheel to maintain a lane position).

	Regarding claim 11 Kalabic in view of Allis discloses all of the limitations of claim 9 and further discloses:

	The system of claim 9, wherein the driver input includes at least one of a driver command and a predicted driver command. (Kalabic [0005-0006] [0009] wherein the driver can select a mode based on a command, or the vehicle can predict a drivers intention based on given information and stay in the autonomous mode).

	Regarding claim 12 Kalabic in view of Allis discloses all of the limitations of claim 11 and further discloses:

	The system of claim 11, wherein the driver command and the predicted driver command include a trajectory of the vehicle. (Kalabic [0005-0006] [0009] [0050] wherein the driver can select a mode based on a command, or the vehicle can predict a drivers intention based on given information and stay in the autonomous mode).

	Regarding claim 16 Kalabic in view of Allis discloses all of the limitations of claim 9 and further discloses:

	The system of claim 9, wherein the command generating module further includes instructions that when executed by the one or more processors cause the one or more processors to: (Kalabic [0017]) when the input is the driver input, provide the input to a cost function to set a driver tracking cost; (Kalabic [0107] wherein the driver determines the action and the vehicle identifies the cost of the driver initiated lane change) and when the input is the pseudo-driver input, provide the input to a constraint function to set a constraint. (Kalabic [0085] [0119] [0126] 

	Regarding claim 17 Kalabic discloses:

	A non-transitory computer-readable medium (Kalabic [0048])  for controlling a vehicle having an autonomous mode and a semi-autonomous mode and including instructions that when executed by one or more processors cause the one or more processors to: (Kalabic [0017]) generate, in response to an input, at least one control signal for controlling the vehicle by a control system, (Kalabic [0005-0008] wherein the vehicle can operate in a semi-autonomous, manual, or fully autonomous mode and direct the car to change lanes, steer, or maintain a lane position) wherein the control system utilizes … for controlling the movement of the vehicle in both the semi-autonomous mode and the autonomous mode, (Kalabic [0009] [0046] [0057] [0080-0081] wherein the semi- autonomous and autonomous modes both use steering, navigation, gear shift) wherein the input … is a driver input when the vehicle is in the semi-autonomous mode (Kalabic [0008-0009] [0046] wherein the vehicle is capable of being given driver inputs in the autonomous mode to determine driver intent) and the input … is a pseudo-driver input when the vehicle is in the autonomous mode; (Kalabic [0009] [0046] [0057] [0080-0081] wherein the semi-autonomous and autonomous modes both use steering, navigation, gear shift, wherein the examiner is interpreting a pseudo-driver input as steering the vehicle autonomously to achieve a goal, i.e. as if the driver moved the steering wheel to maintain a lane position) ... and transmit the at least one control signal to a vehicle motion controller, wherein the vehicle motion controller controls the movement of the vehicle (Kalabic [0005-0008] wherein the vehicle can operate in a 

	Kalabic does not appear to disclose: 

	a common control scheme or wherein algorithms utilized by the common control scheme to generate the at least one control signal remain the same for both the semi-autonomous mode and the autonomous mode;

	However, in the same field of endeavor of vehicle controls Allis discloses:

	“a common control scheme” and “wherein algorithms utilized by the common control scheme to generate the at least one control signal remain the same for both the semi-autonomous mode and the autonomous mode;” (Allis [0026] wherein the semi and autonomous controls are combined, meaning they use the same control scheme)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the common control algorithm of Allis with the vehicle system of Kalabic because one of ordinary skill would have been motivated to make this modification in order to simplify the control task for a user to while reducing the complexity of the vehicle system overall (Allis [0026]).

claim 18 Kalabic in view of Allis discloses all of the limitations of claim 17 and further discloses:

	The non-transitory computer-readable medium of claim 17, wherein the pseudo-driver input and the driver input utilize a common format. (Kalabic [0009] [0046] [0057] [0080-0081] wherein the semi-autonomous and autonomous modes both use steering, navigation, gear shift, wherein the examiner is interpreting a pseudo-driver input as steering the vehicle autonomously to achieve a goal, i.e. as if the driver moved the steering wheel to maintain a lane position).

	Regarding claim 19 Kalabic in view of Allis discloses all of the limitations of claim 17 and further discloses:

	The non-transitory computer-readable medium of claim 17, wherein the driver input includes at least one of a driver command and a predicted driver command. (Kalabic [0005-0006] [0009] wherein the driver can select a mode based on a command, or the vehicle can predict a drivers intention based on given information and stay in the autonomous mode).

	Regarding claim 20 Kalabic in view of Allis discloses all of the limitations of claim 19 and further discloses:

	The non-transitory computer-readable medium of claim 19, wherein the driver command and the predicted driver command include a trajectory of the vehicle. (Kalabic [0005-

	Claims 5-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kalabic in view of Allis as applied to claims 1 and 9 as viewed above, further in view of Berntorp et al. (US Pre-Granted Publication No. US 2020/0290625 A1 hereinafter “Berntorp”).

	Regarding claim 5 Kalabic in view of Allis discloses all of the limitations of claim 1 but does not appear to disclose:

	wherein the pseudo-driver input is a stabilizing prediction steering command.

	However, in the same field of endeavor of vehicle controls Berntorp discloses:

	“wherein the pseudo-driver input is a stabilizing prediction steering command.” (Berntorp [0098] wherein the autonomous or semiautonomous control takes over when at the limit to correct driver instabilities).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the pseudo driver stability command of Berntorp with the vehicle system of Kalabic and Allis because one of ordinary skill would have been motivated to make this modification in order to ensure that the autonomous or semiautonomous driving modes behave in a safe manner that does not place the vehicle in an unstable slip condition (Berntorp [0014] [0098]).

	Regarding claim 6 Kalabic in view of Allis and Berntorp disclose all of the limitations of claim 5 and further discloses:

	The method of claim 5, wherein the stabilizing prediction steering command is a stable lane keeping feedforward command. (Kalabic [0017] [0085] [0095] [0122] wherein the vehicle continuously tracks the center line to ensure the vehicle is in a lane keeping mode i.e. the system is using data ahead of and at the vehicle instead of information from behind to follow a center line).

	Regarding claim 7 Kalabic in view of Allis and Berntorp discloses all of the limitations of claim 6 and further discloses:

	The method of claim 6, wherein the stable lane keeping feedforward command includes a trajectory that substantially follows an optimal trajectory or a lane center line, wherein the lane center line is a calculated line that is located between a right edge and a left edge of a lane the vehicle is travelling on. (Kalabic [0122] wherein the vehicle lane keeping system uses a centerline of a travel lane to ensure the lane keeping is maintained).

	Regarding claim 13 Kalabic and Allis discloses all of the limitations of claim 9 but does not appear to further disclose:

	wherein the pseudo-driver input is a stabilizing prediction steering command.

	However, in the same field of endeavor of vehicle controls Berntorp discloses:

	“wherein the pseudo-driver input is a stabilizing prediction steering command.” (Berntorp [0098] wherein the autonomous or semiautonomous control takes over when at the limit to correct driver instabilities).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the pseudo driver stability command of Berntorp with the vehicle system of Kalabic and Allis because one of ordinary skill would have been motivated to make this modification in order to ensure that the autonomous or semiautonomous driving modes behave in a safe manner that does not place the vehicle in an unstable slip condition (Berntorp [0014] [0098]).

	Regarding claim 14 Kalabic in view of Allis and Berntorp discloses all of the limitations of claim 13 and further discloses

	The method of claim 13, wherein the stabilizing prediction steering command is a stable lane keeping feedforward command. (Kalabic [0017] [0085] [0095] [0122] wherein the vehicle continuously tracks the center line to ensure the vehicle is in a lane keeping mode i.e. the system is using data ahead of and at the vehicle instead of information from behind to follow a center line).

claim 15 Kalabic in view of Allis and Berntorp discloses all of the limitations of claim 14 and further discloses:

	The method of claim 14, wherein the stable lane keeping feedforward command includes a trajectory that substantially follows an optimal trajectory or a lane center line, wherein the lane center line is a calculated line that is located between a right edge and a left edge of a lane the vehicle is travelling on. (Kalabic [0122] wherein the vehicle lane keeping system uses a centerline of a travel lane to ensure the lane keeping is maintained).

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150353085 A1 discloses path prediction algorithms for both autonomous and semi-autonomous vehicles 
US 20180257702 A1 discloses an algorithm for blending the autonomous and driver inputs for a vehicle 
US 20210056713 A1 discloses algorithms for semi-autonomous or autonomous driving 

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        



/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664